                               UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DMSION

                                         No. 5:20-cr-00333-D


      UNITED STATES OF AMERICA                    )
                                                  )
                                                  )
             V.                                   )     ORDER
                                                  )
                                                  )
      RESHOD J. EVERETT                           )


     THIS CAUSE came on to be heard and was heard upon the Motion to

Excuse. The Court is of the opinion in this Motion should be granted.

IT IS, THEREFORE, ORDERED that the Motion to Excuse be granted.

Respectfully submitted this the   ~1   day of August, 2020.




                                         Honorable Judge Presiding




       Case 5:20-cr-00333-D Document 47 Filed 08/27/20 Page 1 of 1
